DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-3 and 5-13 are pending and examined. 
3.	The rejection of claims 1-3 and 5-13 under 35 U.S.C. 102 is withdrawn in view of Applicant’s amendments to the claims.  
Election/Restrictions
4.	Applicant’s election without traverse of Group I, claims 1-13, and the following species: A3444T, P200R, C1161A, D286H, in the reply filed on November 8, 2021 is acknowledged.  Claims 1-13 were examined.  It is noted that the examination necessitated the search of additional species, as detailed in the previous Office Action. 
Specification
5.	Applicant’s submission, in the reply filed on June 13, 2022, of the grayscale replacement sheet of drawings is acknowledged.  However, in the legend to Figure 11, on page 8, the specification continues to refer to colors in the figure.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112 - Indefiniteness
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 3 and 7-12 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection has been modified in view of Applicant’s amendment to the claims.  Applicant’s argument submitted on June 13, 2022 was fully considered but it is not persuasive. 
Claim 3 recites: “wherein said second polynucleotide has increased expression as compared to a control soybean plant lacking the second polynucleotide.”  Claims 7 and 11 recite: “wherein said fourth polynucleotide has increased expression or an increased copy number as compared to a control soybean plant lacking the fourth polynucleotide.”  These limitations render the corresponding claims indefinite.  A plant that lacks a polynucleotide will necessarily have no expression of said polynucleotide.  Yet the term “increased” indicates at least some expression in a reference plant.  For this reason, it remains unclear what is meant by “increased expression.”  Given that claims 8-10 and 12 depend from claims 7 or 3, they are indefinite as well. 
Response to Arguments
Applicant argues that the claim amendments obviate the rejection (pages 6-7 of the Remarks).  This is not found to be persuasive.  The amended claims remain rejection for the reason set forth above. 
Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	Claims 1-3 and 5-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. v
the claimed invention.  
This rejection has been modified in view of Applicant’s amendment to the claims.  Applicant’s argument submitted on June 13, 2022 was fully considered but it is not persuasive. 
	Applicant claims a transgenic plant of an agronomically elite soybean variety comprising a first polynucleotide of a hydroxymethyltransferase promoter operably linked to a second polynucleotide encoding a polypeptide having serine hydroxymethyltransferase activity wherein the first polynucleotide comprises SEQ ID NO: 1, having one re more mutations selected from the recited group.  Applicant claims said plant, wherein the polypeptide comprises SEQ ID NO: 2, comprising one or more substitutions.  Applicant claims said plant, wherein the plant further comprises a third and a fourth polynucleotides, wherein the third polynucleotide comprises SEQ ID NO: 3, wherein the fourth polynucleotide encodes a polypeptide having alpha NSF attachment protein activity comprising SEQ ID NO: 4, comprising one or more of the recited mutations.
	Applicant describes SEQ ID NO: 1 as the full-length nucleic acid sequence of the serine hydroxymethyltransferase gene, Glyma.08g109800 (syn. GmSHTM08), from the soybean line Essex, which line is described as susceptible to SCN (page 10, paragraph 0041; page 44, paragraph 00188; Sequence Listing on page 54).  Applicant describes SEQ ID NO: 2 as the amino acid sequence of a serine hydroxymethyltransferase from Essex soybeans, encoded by Glyma.08g109800 (see Sequence Listing on page 57).  Applicant describes SEQ ID NO: 3 as a promoter sequence of the Glyma.18g022500 gene (syn GmSNAP18), from Williams 82 soybean, encoding an alpha soluble NSF attachment protein; describes Williams 82 as a susceptible line (Sequence Listing on page 57; page 44, paragraph 00188).  Applicant describes SEQ ID NO: 4 as the full-length amino acid sequence of the alpha soluble NSF attachment protein encoded by the Glyma.18g022500 gene from Essex soybean (pages 58-59).  Applicant describes, in Figures 19 and 20, a number of soybean plants tolerant to SCN and comprising substitutions in the promoter and coding portions of the GmSHTM08 and GmSNAP18 genes. 
	Applicant does not describe the claimed genus, as broadly claimed.  The Federal Circuit has clarified the written description requirement. The Court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 48 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The Court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material”. Id. Further, the Court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus.” Id.
	In the instant case, the claims encompass mutants of SEQ ID NO: 1 or 3 comprising any number and combination of the recited mutations.  For example, with regard to SEQ ID NO: 1, this would amount to a genus comprising up to 31  mutations recited in claim 1. Claim 1 also encompasses a transgenic plant comprising any number of copies of the polynucleotide of SEQ ID NO: 1 that is more than 2.  Similarly, claim 5 encompasses any mutant of SEQ ID NO: 31 with up to 21 of the recited mutations. 
Of this vast genus, Applicant has described only the SCN tolerant plant lines comprising the specific combinations of substitutions in the coding and non-coding portions of the GmSNAP18 and GmSHTM08 genes (see, for example, Figure 20). This is not sufficiently representative of the claimed genus.  For example, there is no description of a transgenic plant comprising all of the recited substitutions in the promoter and the coding sequence of the two genes.  
Importantly, while the specification focuses on establishing a correlation between variations in the promoter and coding sequences of the GmSHTM08 and GmSNAP18 genes and SCN resistance, the description of any transgenic plants exogenously expressing a construct comprising said promoter or coding sequences appears to be limited to Example 17, which describes overexpressing a construct comprising a GmSHMT08 promoter carrying up to four substitutions corresponding to SCN resistance SNPs.  The specification concludes, on page 52 that “at least one, two, three or the four SNPs tested on the F-GmSHMT08-Pro may be responsible for the observed susceptibility.”  At the same time, the genus of mutants encompassed by the claims is vastly larger than the species described in Example 17. 
	Similarly, Applicant has not set forth the structure-function relationship for the claimed genus of plants, such as one of ordinary skill in the art would be able to envision which of the plants encompassed by the claims have increased SCN resistance, and which ones do not.  For example beyond the specific mutations in the promoters used in the constructs described in Example 17, the specification provides no description as to which of the mutations encompassed by the claims, or which combinations of said mutations, would be sufficient to provide the increased soybean resistance.  With regard to promoter sequences, it is well-known in the art that even a single nucleotide substitution can have an adverse effect on its function (see Kim et al (1994) Plant Mol. Biol. 24:105-107; Abstract).  
For these reasons, it is unclear whether at the time of filing, Applicant was in possession of the invention as broadly claimed. 
	Response to Arguments
	Applicant argues that the claim amendments overcome the rejection (pages 7-8 of the Remarks).  This is not found to be persuasive.  The Examiner acknowledges that the instant amendments narrow down the scope of the claims.  However, the claims continue to encompass a genus of structures that is substantially larger than what the specification adequately describes. 
Scope of Enablement
10.	Claims 1-3 and 5-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the SCN tolerant soybean plants comprising the specific combinations of substitutions in the promoter and the coding portions of the GmSNAP18 and GmSHMT08 genes, does not reasonably provide enablement for the invention as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
This rejection has been modified in view of Applicant’s amendment to the claims.  Applicant’s argument submitted on June 13, 2022 was fully considered but it is not persuasive. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
	Applicant claims a transgenic plant of an agronomically elite soybean variety transformed with a first polynucleotide of a hydroxymethyltransferase promoter operably linked to a second polynucleotide encoding a polypeptide having serine hydroxymethyltransferase activity wherein the first polynucleotide comprises SEQ ID NO: 1, wherein said first polynucleotide comprises one or more mutations of SEQ ID NO: 1 selected from the recited group.  Applicant claims said plant, wherein the polypeptide comprises SEQ ID NO: 2, comprising one or more mutations, including P200R.  Applicant claims said plant, wherein the plant further comprises a third and a fourth polynucleotides, wherein the third polynucleotide comprises SEQ ID NO: 3, with one of the recited mutations, including C1161A; and wherein the fourth polynucleotide encodes a polypeptide having alpha NSF attachment protein activity comprises SEQ ID NO: 4 with one or more of the recited mutations, including D286H. 
	Applicant teaches that SEQ ID NO: 1 is the full-length nucleic acid sequence of the serine hydroxymethyltransferase gene, Glyma.08g109800 (syn. GmSHMT08), from the soybean line Essex, which line is described as susceptible to SCN (page 10, paragraph 0041; page 44, paragraph 00188; Sequence Listing on page 54).  Applicant teaches that SEQ ID NO: 2 is the amino acid sequence of a serine hydroxymethyltransferase from Essex soybeans, encoded by Glyma.08g109800 (see Sequence Listing on page 57).  Applicant teaches that SEQ ID NO: 3 is a promoter sequence of the Glyma.18g022500 gene (syn GmSNAP18), from Williams 82 soybean, encoding an alpha soluble NSF attachment protein; teaches that Williams 82 is a susceptible line (Sequence Listing on page 57; page 44, paragraph 00188).  Applicant teaches that SEQ ID NO: 4 is the full-length amino acid sequence of the alpha soluble NSF attachment protein encoded by the Glyma.18g022500 gene from Essex soybean (pages 58-59).  Applicant teaches, in Figures 19 and 20, a number of soybean plants tolerant to SCN and comprising substitutions in the promoter and coding portions of the GmSHTM08 and GmSNAP18 genes. 
	Applicant does not teach how to practice the invention through the full scope of the claims.  It is noted that the claims encompass mutants of SEQ ID NO: 1 or 3 comprising any number and combination of the recited mutations.  For example, with regard to SEQ ID NO: 1, this would amount to a genus comprising from 1 up to 31 of the mutations recited in claim 1.  Claim 1 also encompasses a transgenic plant comprising any number of copies of the polynucleotide of SEQ ID NO: 1 that is more than 2.  Similarly, claim 5 encompasses any mutant of SEQ ID NO: 31 with up to 21 of the recited mutations. 
Of this vast genus, Applicant has only taught the SCN tolerant plant lines comprising the specific combinations of substitutions in the coding and non-coding portions of the GmSNAP18 and GmSHTM08 genes (see, for example, Figure 20). For example, there is no description of a transgenic plant comprising all of the recited substitutions in the promoter and the coding sequence of the two genes.  
Moreover, while the substitutions in the promoter and the coding sequences of the above two genes were determined in the context of the resistant plant’s native genomes, via haplotype comparison between susceptible and resistant soybean lines, the claims are directed to a transgenic plant.  The teaching of a transgenic plant exogenously expressing a construct comprising said promoter or coding sequences appears to be limited to Example 17, which teaches overexpressing a construct comprising a GmSHMT08 promoter carrying up to four substitutions corresponding to SCN resistance SNPs.  The specification concludes, on page 52 that “at least one, two, three or the four SNPs tested on the F-GmSHMT08-Pro may be responsible for the observed susceptibility.”  The specification also does not appear to teach any plants co-expressing not only a construct comprising a gene encoding the hydroxymethyltransferase (Rhg4) and its promoter (each comprising substitutions relative to the wild-type), but also a construct encoding an alpha soluble NSF attachment protein as well as its promoter, a scenario encompassed by the instant claims. 
	While the teachings of the prior art make obvious a species that would read on the genus encompassed by the claims, as instantly amended, the art also suggests that it would unpredictable to attempt to practice the instant invention through the full scope of the claims.  For example, while the role of both GmSHMT08 and GmSNAP18 genes in soybean SCN resistance is well established, the molecular mechanisms involved remain to be elucidated (See, for example, Liu et al (Nature Comms. (2017) 8:14822; pages 1-11; see page 10, left col; see also Liu et al (Nature (2012) 492:256-262; pg. 259, both col.).  In addition, while Liu et al do teach a number of SNPs in the promoter and the coding sequence of the serine hydroxymethyltransferase encoded by the Rhg4 locus (see Fig. 2), there is no indication that one would be use that teaching to predictably make and use a transgenic plant expressing any of the numerous variants of SEQ ID NO: 1-4, as broadly claimed, wherein the variants could comprise any combination of the recited substitutions in the promoter and the coding regions of the two genes at issue. 
Thus, in order to practice the claimed invention, as claimed, one would need to screen the hundreds of combinations of the substitutions in promoter and coding sequences of both proteins to determine which ones would preserve the SCN resistance function when exogenously expressed in a soybean plant.  Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Response to Arguments
	Applicant argues that the specificaiton teaches expression genes off of an exogenous construct and cites Example 17.  Applicant argues that the claims have been amended to recite the substitutions expressly described in the specification (page 9 of the Remarks). 
	Applicant’s argument is not found to be persuasive.  While the claims, as instantly amended, are substantially more narrow in scope, they still encompass a genus of plants that is vastly larger that the genus that the specification teaches how to predictably practice.  The claimed genus is much broader than the teachings of Example 17, which example is addressed above.  Yet, for the reasons set forth in the rejection, neither the specification nor the teachings of the prior art provide sufficient teaching as to enable one to practice said genus throughout its full scope, without substantial further trial and error experimentation.  The rejection is maintained. 
Subject Matter free from the Prior Art
11.	The claims, as instantly amended, appear free from the prior art.  The closest prior art is Liu et al, discussed above, which teaches the polymorphisms at the GmSHMT08 locus that represent SCN resistant and tolerant alleles (see pg. 256, right col.; Fig. 2).  However, Liu et al do not teach a transgenic soybean plant comprising SEQ ID NO: 1 having one or more of the substitutions recited in the claims.
It is noted that SEQ ID NO: 1, which according to the specification, represents a nucleotide sequence of the serine hydroxymethyltransferase promoter from Essex soybean plants, which as susceptible to SCN (see paragraph spanning pages 10 and 11; and page 11, under “Incorporation of Sequence Listing”).  Yet the differences between SEQ ID NO: 1 the corresponding genomic sequence from the SCN tolerant Forrest cultivar appear to include positions other than those recited in claim 1 or taught in Liu et al (see sequence search results for SEQ ID NO: 1 against the GenEmbl database, result 3; see Liu et al, Fig. 2). 
Conclusion
12.	No claims are allowed.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662